EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended October 9, 2015 Current Month Rolling Performance* Rolling Risk Metrics* (November 2010 – October 2015) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -4.1% -3.6% -11.4% -6.5% -3.2% -5.4% 0.6% -5.4% 10.1% -28.6% -0.5 -0.7 B** -4.2% -3.6% -11.9% -7.1% -3.8% -6.0% 0.0% -6.0% 10.1% -29.9% -0.6 -0.8 Legacy 1*** -4.1% -3.6% -9.9% -4.7% -1.2% -3.4% N/A -3.4% 10.0% -23.7% -0.3 -0.5 Legacy 2*** -4.1% -3.6% -10.1% -4.9% -1.4% -3.7% N/A -3.7% 10.0% -24.4% -0.3 -0.5 Global 1*** -4.1% -3.6% -9.9% -4.3% -0.8% -3.3% N/A -3.3% 9.8% -21.9% -0.3 -0.4 Global 2*** -4.1% -3.6% -10.0% -4.5% -1.0% -3.5% N/A -3.5% 9.8% -22.4% -0.3 -0.5 Global 3*** -4.1% -3.6% -11.2% -5.9% -2.6% -5.1% N/A -5.1% 9.8% -26.2% -0.5 -0.7 S&P 500 Total Return Index**** 3.3% 5.0% -0.5% 1.9% 15.0% 13.6% 7.5% 13.6% 11.6% -16.3% Barclays Capital U.S. Long Gov Index**** -1.6% -0.6% -0.4% 5.1% 2.6% 6.7% 7.1% 6.7% 11.5% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 25% 25% Energy 11% Short Natural Gas 4.7% Short 11% Short Natural Gas 4.7% Short Crude Oil 2.0% Short Crude Oil 2.1% Short Grains/Foods 9% Short Live Cattle 1.7% Short 9% Short Live Cattle 1.7% Short Cotton 1.7% Short Cotton 1.7% Short Metals 5% Short Silver 0.8% Long 5% Short Aluminum 0.8% Short Aluminum 0.8% Short Silver 0.8% Long FINANCIALS 75% 75% Currencies 16% Long $ Canadian Dollar 2.2% Short 16% Long $ Canadian Dollar 2.2% Short Swiss Franc 1.3% Short Japanese Yen 1.2% Short Equities 15% Short DJ Eurostoxx 50 Index 1.7% Long 15% Short DJ Eurostoxx 50 Index 1.7% Long Russell 2000 1.6% Short Nasdaq 1.6% Long Fixed Income 44% Long U.S. 10-Year Treasury Notes 6.3% Long 44% Long U.S. 10-Year Treasury Notes 6.3% Long Bunds 5.3% Long Bunds 5.3% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil prices rallied to an 8-week high after OPEC suggested declines in global production may be coming.Natural gas markets also moved higher, supported by forecasts for colder weather in the U.S. Grains/Foods Corn and wheat markets finished lower after the U.S. Department of Agriculture revised crop output estimates higher.Conversely, soybean markets rallied as reports cut supply forecasts.Sugar and coffee markets rose as hot and dry weather in Brazil put negative pressure on crop yields. Metals Precious metals markets moved higher on speculation weakening global economic growth will cause the U.S. Federal Reserve to further delay raising interest rates.Precious metals markets also moved higher in reaction to a larger-than-expected increase in the U.S. trade deficit.Copper markets rose due to increased global demand and on speculation major copper producers will reduce future supplies. Currencies The U.S. dollar declined as concerns surrounding the global economy supported views the Federal Reserve will delay raising interest rates until 2016.The Japanese yen weakened in anticipation the Bank of Japan would further expand stimulus initiatives.The British pound strengthened versus counterparts because industrial production data in the U.K. was better than expected. Equities Equity markets rallied following the release of the Federal Open Market Committee meeting notes which suggested a longer time horizon before the Federal Reserve increased interest rates. Fixed Income Global fixed-income markets fell as strength in the equity sector reduced demand for safe-haven assets. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index: Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
